In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-15-00192-CR


                       LUIS ALBERTO JARAMILLO, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 251st District Court
                                    Potter County, Texas
                 Trial Court No. 66,477-C, Honorable Ana Estevez, Presiding

                                   December 15, 2015

                           ABATEMENT AND REMAND
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant Luis Alberto Jaramillo appeals his conviction for possession of a

controlled substance in a drug free zone. Appellant’s brief was due on October 12,

2015. Before this deadline, appellant filed a motion to extend the time to file his brief to

November 12, 2015 and the court granted the motion. On November 9, 2015, appellant

filed a second motion to extend the time to file his brief. The court granted an extension

to December 3, 2015, but admonished appellant’s counsel that failure to file a brief by

December 3rd could result in the appeal being abated and the cause remanded to the
trial court for further proceedings under Texas Rule of Appellate Procedure 38.8(b)(2).

On December 8, 2015, after the briefing deadline had passed, appellant filed a third

motion for extension seeking until January 9, 2016 to file his brief. We deny appellant’s

motion.

      Accordingly, we abate this appeal and remand the cause to the 251st District

Court of Potter County (trial court) for further proceedings. Upon remand, the trial court

shall determine the following:

      1.     whether appellant desires to prosecute the appeal;

      2.     whether appellant is indigent;

      3.     why a timely appellate brief has not been filed on behalf of appellant;

      4.     whether appellant has been denied the effective assistance of counsel
             due to counsel’s failure to file a timely appellate brief. See Ex parte
             Briggs, 187 S.W.3d 458, 467 (Tex. Crim. App. 2005) (holding “a
             reasonably competent attorney--regardless of whether he is retained or
             appointed--must seek to advance his client’s best defense in a reasonably
             competent manner”); and

      5.     whether new counsel should be appointed; and

      6.     if appellant desires to continue the appeal, the date the court may expect
             appellant’s brief to be filed.

      The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by January 14,

2016. If it is determined that appellant desires to proceed with the appeal, is indigent,

and has been denied the effective assistance of counsel, the trial court may appoint him

new counsel; the name, address, and phone number of any new counsel appointed




                                              2
shall be included in the aforementioned findings. Should further time be needed to

perform these tasks, then same must be requested before January 14, 2016.

      It is so ordered.

                                                          Per Curiam

Do not publish.




                                         3